DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.

Status of Claims
Claims 1-2, 4-15, 18, 20-22, 24, and 26 are currently pending in the instant application. Claims 5, 9-11, 14-15, 21-22, and 24 are withdrawn from further consideration as being drawn to nonelected species/invention, there being no allowable generic or linking claim. Accordingly, claims 1-2, 4, 6-8, 12-13, 18, 20, and 26 are under examination on the merits in the instant case. 

Response to Arguments
Applicant’s arguments filed on July 1, 2022 have been considered but are moot because they do not pertain to the instant grounds of rejection set forth in the instant Office action.  

Drawings
The replacement drawings filed on April 28, 2021 are objected to for following:
1. Figures 3a, 3c, and 3d precede Figure 3b. Figure 3b should immediately follow Figure 3a.
2. Figures 3c-3d contain blank areas. See the arrows below.  

    PNG
    media_image1.png
    300
    388
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The replacement drawings filed on July 7, 2022 are not accepted for the following:
In the remarks filed on July 1, 2022, applicant states, “The attached Replacement Sheets of drawings include changes to Figures 1-20. These Replacement Sheets, which include Figures 1-20, replace the original sheets.” It is noted that the replacement drawings filed on July 1, 2022 do not “include changes to Figures 1-20” or “include Figures 1-20”. The replacement drawings contain only Figures 1c, 3b, 4a, 4c, 5a, 5b, 18a, and 20. Since the replacement drawings and the remarks filed on July 1, 2022 are inconsistent, the drawings are not accepted. 

Specification
The disclosure is objected to because of the following informalities:
1. The specification begins with paragraph 0037 “[0037]” at page 1. Hence, the specification is missing paragraphs 0001-0036. Appropriate correction and/or clarification is required.
2. Each of SEQ ID NOs:105-109 disclosed at page 98 has a nucleotide sequence within parentheses. See for instance the following disclosure.

    PNG
    media_image2.png
    31
    680
    media_image2.png
    Greyscale

As shown above, SEQ ID NO:107 contains duplicates of a 16-mer sequence. 
Now, see the nucleotide sequence of SEQ ID NO:107 as disclosed in the sequence listing as below.

    PNG
    media_image3.png
    157
    266
    media_image3.png
    Greyscale

As shown above, SEQ ID NO:107 is limited to a 16-mer sequence. Hence, the nucleotide sequence information pertaining to SEQ ID NOs:105-109 is not consistent between page 98 and the sequence listing. Appropriate correction and/or clarification is required.
3. The specification contains sequence rule non-compliant subject matter. Appropriate correction as set forth below is required. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Amino acid sequences appearing in paragraph 0085 of the specification filed on July 1, 2022 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 identifies the same limitation with different SEQ ID NOs, wherein the construct comprises one or more of the recited sequences. For instance, claim 4 recites “the full length sequence of 2.7 RNA (SEQ ID NO: 1), the full length sequence of 2.7 RNA (SEQ ID NO: 2)”. As such, it is unclear whether the claimed construct of claim 4 comprises two of the same RNAs (e.g., “full length sequence of 2.7 RNA”) having different nucleotide sequences (e.g., SEQ ID NO:1 and SEQ ID NO:2) or whether the claimed construct comprises SEQ ID NO:1 or SEQ ID NO:2 for “the full length sequence of 2.7 RNA”. 
Claims 12-13 are directed to “formula III” comprising spacer sequences, which are limited to eight specified spacer sequences. However, claim 12 recites that “each spacer sequence is selected from the group consisting of” thirteen different sequences of SEQ ID NOs:27-39. As such, it is unclear why five additional spacer sequences that are not one of the eight specified spacer sequences within “formula III” are recited as alternative spacer sequences. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites that the RNA sequences of claim 1 have a sequence identity of 90%-99% of SEQ ID NOs:1-10 recited in claim 1. As such, claim 2 broadens the structural requirements of the RNA sequences of claim 1 (100% identical to at least one of SEQ ID NOs:1-10) by reciting a broader range of sequence identity levels of 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, and 99%. Hence, claim 2 fails to further limit the subject matter of claim 1. 
Solely for compact prosecution purpose, claim 2 will be interpreted as an independent claim reciting the various sequence identity levels. 
Claim 4 recites that the RNA sequences of claim 1 are selected from SEQ ID NOs:1-10, wherein such limitation is already recited in claim 1. Hence, claim 4 fails to further limit the subject matter of claim 1. Further, if the ambiguous limitation of claim 4 (see the §112(b) rejection above) should be interpreted as the construct comprising two different nucleotide sequences (e.g., SEQ ID NO:1 and SEQ ID NO:2), claim 4 broadens the limitation of claim 1, which is limited to selecting only one RNA sequence from “SEQ ID NO:1 or SEQ ID NO:2”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-8, 12-13, 18, 20, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a “nucleic acid delivery construct”, wherein “each subdomain is capable of localization within the mitochondria”. As such, the claimed subject matter is required to provide nucleic acid delivery to the mitochondria.  Indeed, the specification identifies that the claimed subject matter “relates to the use of mitochondria-targeting sequences for the transport of nucleic acid sequences.” See paragraph 0038. See also the title of the instant application, which is titled “MITOCHONDRIAL DELIVERY OF RECOMBINANT NUCLEIC ACIDS”. Hence, the instant claims are drawn to a construct that has the function of delivering a nucleic acid to the mitochondria. 
The instant specification expressly discloses that “all of the deletion mutants and three of four single domains [D1 to D4] showed reduced mitochondrial targeting”, and “domain 3” is the only domain that “exhibited the complete mitochondrial targeting potential of the full-length 2.7 RNA.” (emphasis added). See paragraph 00120. The specification further discloses that the “full-length antisense 2.7 RNA showed significantly weaker mitochondrial uptake compared with the sense RNA (Fig. 2b) and the deletion of each of the four antisense domains D1_AS to D4_AS further reduced mitochondrial targeting (Fig. 2c).” (emphasis added). 
In fact, Figure 2d expressly demonstrates that “D2AS” alone and “D3AS” alone is incapable of being localized to the mitochondria as shown below.

    PNG
    media_image4.png
    249
    751
    media_image4.png
    Greyscale

	The instant specification itself discloses a high level of unpredictability pertaining to the claimed subject matter as evidenced by the express disclosure that the mitochondrial targeting activity widely varies depending on the placement/arrangement/number of individual domains. See for instance paragraph 00125 disclosing that “four repeats of D2 followed by four repeats of D3” (“D2x4_D3x4”) and “alternating domains D3 and D2” (“(D3_D2)x4”) “exhibited reduced mitochondrial targeting activities comparable with the full-length b2.7 RNA”, whereas “four repeats of D3 followed by four repeats of D2” (“D3x4_D2x4”) “was found to be about 3-fold more active (Fig. 5g).” See paragraph 00125. See also Figure 5e demonstrating that the mitochondrial localization is reduced by about 8-fold by a single D2, whereas mitochondrial localization is reduced by about 2-3-fold by four repeats (tetramer) of D2 (“D2x4”). See also Figure 5f showing almost no mitochondrial uptake by “alternating domains D3 and D2” (“(D3_D2)x4”). Figures 5e-5f are copied below.

    PNG
    media_image5.png
    342
    688
    media_image5.png
    Greyscale

	Consistent with the results shown in Figure 5f showing that “four repeats of D3 followed by four repeats of D2” (“D3x4_D2x4”) showed the highest level of mitochondrial uptake, the instant specification at best describes the tetramer D3 and tetramer D2 fused to a nucleic acid (e.g., asATP6) is able to provide mitochondrial delivery of the fused nucleic acid. In addition, the specification describes that the full-length sense 2.7 RNA fused to a nucleic acid (e.g., EGFP, asATP6, asATP8) is localized in the mitochondria. See paragraphs 00122-00123. 
The two species of “D3x4_D2x4” and full-length sense2.7 RNA that provided mitochondrial delivery of the fused nucleic acid are not a representative number of construct species being localized in the mitochondria, given the enormous breadth of the genus encompassed by the instant claims drawn to any number of any single domain or any combination of domains in any arrangements as evidenced by the high level of unpredictability such as the almost undetectable level of mitochondrial uptake by “alternating domains D3 and D2” (“(D3_D2)x4”) as shown in Figure 5f and the express demonstration that each of full-length antisense 2.7 RNA, antisense domain D2, and antisense domain D3 alone provided little or no mitochondrial uptake as shown in Figure 2d. Note that applicant cannot claim a genus after describing only two species because there is “unpredictability in the results obtained from species other than those specifically enumerated” in the instant specification. Note that the specific tetramer combinations in the specific arrangements, “four repeats of D3 followed by four repeats of D2” identified as SEQ ID NO:17 in Table 2, cannot represent the required mitochondrial delivery function for “duplicates, triplicates, quadruplicates, quintuplicates, sextuplicates, septuplicates, octuplicates, or longer repeats of single domains” as broadly claimed in the instant case. 
Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. See MPEP §2163 for the following: “A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”).”(emphasis added). 
Further, it is noted that the actual mitochondrial-targeting constructs disclosed in the instant application do not comprise the recited SEQ ID NOs in the instant case. For instance, the multimer “D3x4_D2x4” is supposed to comprise four repeats of SEQ ID NO:5 and four repeats of SEQ ID NO:4 as the claims recite D3 is SEQ ID NO:5 and D2 is SEQ ID NO:4. It is noted that the multimer “D3x4_D2x4” is identified as SEQ ID NO:17, which does not comprise four repeats of the full length of 255-nt sequence of SEQ ID NO:5 and four repeats of the full length of 117-nt sequence of SEQ ID NO:4. For instance, SEQ ID NO:17 comprises four repeats of nucleotides 13-112 of SEQ ID NO:4 (“D2”) thus comprises only a partial sequence of SEQ ID NO:4. Hence, the claimed subject matter that is required to “comprise” the entire, full sequences of the recited nucleotide sequences (e.g., SEQ ID NO:4 and SEQ ID NO:5) is not adequately described by the actual mitochondrial-targeting construct. 
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus at the time of filing. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair et al. (WO 2009/141625 A1, of record).
See the claim interpretation explained in the §112(d) rejection above.
Sinclair teaches making an RNA molecule (“TLR4 nucleic acid”) of the nucleotide sequence of SEQ ID NO:2. It is noted that Reeves’ SEQ ID NO:2 comprises a nucleotide sequence that is at least about 94% identical to SEQ ID NO:5 claimed in the instant case.
Since Sinclair’s RNA of SEQ ID NO:2 satisfies the structural limitations of claim 2, it necessarily follows that Sinclair’s RNA is capable of being localized in the mitochondria, absent objective evidence to the contrary. 
“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
	Accordingly, claim 2 is described by Sinclair et al. 
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. HG975384.1 (2015, applicant’s citation).
See the claim interpretation explained in the §112(d) rejection above.
The RNA sequence of GenBank Accession No. HG975384.1 comprises a nucleotide sequence that is at least about 96% identical to SEQ ID NO:1 claimed in the instant case.
Since the RNA of HG975384.1 satisfies the structural limitations of claim 2, it necessarily follows that the RNA of HG975384.1 is capable of being localized in the mitochondria, absent objective evidence to the contrary. 
	Accordingly, claim 2 is described by GenBank Accession No. HG975384.1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 20, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a “nucleic acid delivery construct comprising at least one sense or antisense RNA subdomain of the human cytomegalovirus 2.7 RNA”. This judicial exception is not integrated into a practical application because the claims as written clearly indicate that the recited nucleotide sequences are “of the human cytomegalovirus 2.7 RNA”, thereby unequivocally reciting a product of nature.  
Further, a nucleotide sequence at least about 94% identical to SEQ ID NO:5 claimed in the instant case is a part of a human CMV RNA sequence as evidenced by Liu et al. (US 7,407,744 B2, of record) disclosing the human CMV genome sequence of SEQ ID NO:1, which comprises a nucleic acid sequence at positions 178036-178277 that is about 94% identical to the DNA counterpart of SEQ ID NO:5, thereby indicating an RNA transcript having an RNA sequence sharing about 94% sequence identity with SEQ ID NO:5. It is noted that Liu’s SEQ ID NO:1 also comprises a sequence that is about 99% identical to the DNA counterpart of SEQ ID NO:1 claimed in the instant case and a sequence that is about 96% identical to the DNA counterpart of SEQ ID NO:3 claimed in the instant case. Further, human herpesvirus 5 long non-coding RNA beta 2.7 having the accession number HG975384.1 (applicant’s citation) also comprises a nucleotide sequence that is about 97% identical to SEQ ID NO:1 claimed in the instant case.
The product of nature judicial exception claimed in the instant case is not integrated into a practical application because there is no additional structural limitation that alters the naturally occurring nucleotide sequence into a non-naturally occurring sequence. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional non-naturally occurring structural limitations that are sufficient to amount to significantly more than a fragment of a naturally occurring nucleic acid. 
Note that isolated DNA was deemed patent ineligible under §101 in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013), wherein the Supreme Court held that “Myriad found the location of the BRCA1 and BRCA2 genes, but that discovery, by itself, does not render the BRCA gene “new…composition(s) of matter,” §101, that are patent eligible.”
Also note that synthetic primers do not have a different structure from naturally occurring nucleic acids thus were deemed patent ineligible under §101. See Univ. Of Utah Research Found. v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014).
In the remarks filed on July 1, 2022, applicant argues, “Domains D1 to D4 although derived from a CMV RNA are not found in nature separated from each other or in multiple combinations with each other”. In response, it is noted that the structure of claims 1-2, 4, 20, and 26 is not limited to “separated” domains or “multiple combinations” of different domains. As broadly written, the claims read on an RNA comprising SEQ ID NO:1 (full human CMV 2.7 RNA) or an RNA comprising in order one of SEQ ID NO:3 (D1), SEQ ID NO:4 (D2), SEQ ID NO:5 (D3), and SEQ ID NO:6 (D4), all of which should occur naturally. Furthermore, a fragment (e.g., D1 alone) of a naturally occurring product cannot be deemed patentable in view of the caselaw cited above.
In view of the foregoing, it is concluded that claims 1-2, 4, 20, and 26 are not patent eligible. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635